Citation Nr: 1509965	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  08-19 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1961 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In December 2010, December 2013, July 2014, and October 2014 the Board remanded this matter for additional development and medical inquiry.  There has been substantial compliance with the most recent appeal, which will be further explained below.  

The Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ) in October 2010.  A transcript of the hearing has been included in the claims file, and has been reviewed.  

This record in this matter consists solely of electronic claims files and has been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's gastrointestinal disorder, to include gastroesophageal reflux disorder (GERD)hiatal hernia; gastrointestinal (GI) polyp removal; and gastric cancer status post Billroth II surgery, resolved, with residual scar, is not related to active service, cancer was not manifested to a compensable degree within one year of discharge, nor is a current gastrointestinal disability due to or aggravated by a service-connected disability, to include medication taken therefore.





CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in active service, may not be presumed to have been incurred therein, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101,1110, 1112,1113, 1117, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

The agency of original jurisdiction (AOJ) has, in accordance with remand instructions, obtained additional treatment records from Walter Reed Army Medical Center and the National Naval Medical Center.  In addition, the Veteran was examined in August 2014 and an addendum opinion was obtained in November 2014.  The claim was thereafter readjudicated in the supplemental statement of the case.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in July 2007, prior to the September 2007 rating decision denying service connection for gastritis, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  All available evidence pertaining to the Veteran's claims has been obtained including service treatment records and updated treatment records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  VA examinations were provided in May 2011, February 2014, and August 2014 and an addendum opinion was rendered in November 2014.  The Board finds the examination in August 2014 and the addendum opinion are adequate as the examiner reviewed the history and provided opinions that were supported by a rationale.  

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran testified before the undersigned Veterans Law Judge in October 2010.  With respect to the aforementioned hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issue on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran reported that he had experienced a continuity of symptomology since service, and that he received private treatment for his claimed disorders since 2007 at Walter Reed Army Medical Center (WRAMC) and the National Naval Medical Center (NNMC), and the case was remanded in order to obtain private treatment records and to afford the Veteran a VA examination. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Analysis

The Veteran essentially contends that he has had a gastrointestinal disorder related to service during the appeal period, specifically including gastroesophageal reflux disorder (GERD)hiatal hernia; gastrointestinal (GI) polyp removal; and gastric cancer status post Billroth II surgery, resolved, with residual scar.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Thus, if an ulcer or a malignant tumor becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309 (2014).

A note to 38 C.F.R. § 3.309(a) states that a proper diagnosis of gastric or duodenal ulcer is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides an adequate basis for differential diagnosis from other conditions with like symptomatology; in short, where the preponderance of evidence indicates gastric or duodenal ulcer (peptic ulcer).  Whenever possible, of course, laboratory findings should be used in corroboration of the clinical data.

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).
In the instant case, in service, the Veteran's service treatment records show mild gastroenteritis and diarrhea in May 1983, which the examiner noted was probably due to diet.  In March 1991, the Veteran had a routine sigmoidoscopy, which indicated normal results.  On his December 1991 retirement physical the Veteran listed that he had frequent indigestion.  The examiner noted the Veteran's reported symptom but also indicated that the Veteran's UGI series was negative.  

In 1995, the Veteran was diagnosed with antral carcinoma of the stomach.  He underwent Billroth II surgery and radiation therapy, and then continued to be monitored on a regular basis by an oncologist.  

During a November 2003 esophagogastroduodenoscopy (EGD), a small hiatal hernia was noted.  Otherwise the esophagus appeared normal.  There was evidence of apartial gastric resection, but the remaining stomach appeared normal.  The Veteran was also noted to have blood in his stool at that time. 

July 2004 medical records from Walter Reed note that the Veteran did not have GERD, abdominal pain, or vomiting.  

April 2005 medical records from Walter Reed note that the Veteran did not have GERD, abdominal pain, or vomiting.  

In June 2005 the Veteran had a remnant stomach biopsy which showed no significant changes after a small amount of erythema showed on an EGD one month prior.  

In February 2006, a stomach biopsy yielded normal results.  

In February 2007, regarding gastrointestinal symptoms, the Veteran was noted to have a normal appetite, no dysphagia, no early satiety, no nausea, no vomiting, no abdominal pain, no jaundice and no bright red blood per rectum, although he did have constipation.

In January 2009, the Veteran noted he had episodic hard bowel movements despite being on medication, and he saw red blood in the toilet and on the toilet paper afterwards.  Beyond that he had no GI complaints except for occasional heartburn which he associated with over-eating.  

In February 2009, at the National Navel Medical Center, esophageal reflux was diagnosed, the Veteran was started on Nexium, and an EGD was to be scheduled to assess his esophagus and his gastric remnant.

In August 2010, the Veteran developed acute onset epigastric pain rated 10 out of 10, causing constant pain with associated nausea and vomiting.  The Veteran underwent an EGD which demonstrated a hiatal hernia, possible distal Schatzki ring and a few small benign appearing gastric nodules which were biopsied.  The symptoms spontaneously resolved.  The Veteran had a biopsy of stomach nodules in the gastric anastomosis preformed.  The results noted hyperplastic polyps with no helicobacter organisms and no evidence of malignancy.

In October 2010, the Veteran testified at a Board hearing that he was treated for gastroenteritis continuously from about 1980 or 1985 until the time he left service in 1991.  He claimed his main symptoms were stomach pain and sometimes vomiting.  He noted that he had surgery for stomach cancer in 1995, and has been followed by an oncologist, and did not have residual effects.  

In May 2011, the Veteran underwent a VA examination to evaluate the nature and etiology of his claimed gastrointestinal disorder.  The Veteran claimed that he had stomach pain starting in 1992 and was eventually diagnosed with antral carcinoma of the stomach and underwent Billroth II surgery.  The examiner noted service treatment records showing constipation in August 1989 and in December 1991 showing frequent indigestion and a normal upper GI series.  The examiner noted he could not say without resorting to mere speculation whether the Veteran's cancer from 1995 was related to service, as no definitive diagnosis was made during service regarding the Veteran's GI problems.

In February 2014, the Veteran was seen for another VA examination.  The examiner noted stomach cancer diagnosed in 1995, years after leaving active duty, thus stomach cancer was less likely as not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted a diagnosis of gastric cancer that was resolved with no active disease.

In August 2014, the Veteran was afforded another examination to look at any diagnosed gastrointestinal disorders that had been present during the appeal period, even if they had since resolved.  The examiner noted the gastrointestinal condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted one incident of gastroenteritis in 1983 which resolved.  Regarding diagnoses during the appeal period, the examiner noted that the Veteran had status post gastric cancer in 1995, with residual postsurgical scar.  The examiner stated that based on the fact that Veteran had normal upper GI series prior to retirement from active duty, and the diagnosis was established four years later, gastric cancer was less likely than not service connected.  The examiner also noted that the Veteran was diagnosed with GERD February 2009, but based on the fact that Veteran had normal upper GI series prior to retirement from active military duty, and diagnosis was established eighteen years later, GERD was less likely than not related to service.  Finally he noted the benign polyp on the gastric anastomosis removed on August 2010 during an EGD had resolved, and no further management was necessary.

In a September 2014 appellant brief, the Veteran's representative argued that VA had not adequately considered the Veteran's lay statements of continuity of symptomology, as well as advancing theories of secondary service connection regarding the Veteran's already service connected conditions of lumbosacral strain, right lower extremity radiculopathy, left lower extremity radiculopathy, hypertension, benign prostatic hypertrophy, right shoulder condition, tinnitus, impotence, scar of the right knee, residuals of hallux valgus with left great toe degenerative joint disease (DJD), bilateral hearing loss, tinea pedis of the feet, and tinea cruris; as well as secondary service connection based on the medication the Veteran takes for his already service-connected conditions.  

The August 2014 examiner provided an addendum opinion in November 2014.  When asked whether it is at least as likely as not (a probability of 50 percent or greater) that the hiatal hernia and GI polyp removal noted during the appeal period relates to an in-service disease, event, or injury (noting the Veteran's reports of continuing symptoms after he was discharged from the military) the examiner stated that the GERD and GI polyp noted in the appeal period were not related to a in-service disease event or injury.  The examiner based this on review of the separation examination dated in December 1991 which indicated frequent indigestion, and the upper GI series, which was negative.  The examiner noted there was no evidence of a polyp, GERD, hiatal hernia (or gastric cancer) noted during the GI series.  The Veteran was then diagnosed with GERD, referring to the hiatal hernia, in February 2009; and the benign polyp was removed in August 2010.  The examiner opined that while the Veteran claims he had continuous symptoms after he was discharge from the military; he did not meet the diagnosis criteria for GERD until February 2009.  There examiner stated there was no evidence in the record that the Veteran had a diagnosis or was treated for GERD or hiatal hernia until 2009 and the polyp until 2010.  

Regarding whether it is at least as likely as not (a probability of 50 percent or greater) that the continuity of symptomatology following service, as described by the Veteran, evidences onset of gastric cancer or a gastric ulcer within the first year of discharge from service, the examiner noted the Veteran was diagnosed with gastric cancer in 1995, when it was found in a gastric ulcer in 1995.  The examiner noted that the Veteran claimed continuity of symptomatology following service, but there is no evidence in the medical records that he had cancer until 1995; and there is no evidence available in medical records of gastric ulcer within the first year of discharge from service, as the upper GI series came back with normal results.  

When asked whether it at least as likely as not that any of the GI disorders diagnosed during the appeal period (i.e., gastric cancer status post Billroth II surgery, resolved, with residual scar; gastro esophageal disease/hiatal hernia; and GI polyp removal) is due to or caused by one of the Veteran's service-connected disabilities, or whether it was aggravated (i.e., worsened) beyond the natural progress by any of the service-connected disabilities, the examiner stated that the Veteran's GI disorders were not caused or aggravated by service-connected lumbar spine degenerative disc disease, spondylosis, and intervertebral disc syndrome, lumbosacral strain with spondylosis, right shoulder degenerative joint disease/tendinopathy, radiculopathy of the lower extremities, or residuals of hallux valgus with left great toe degenerative joint disease of the MTP joint, because all of these service-connected conditions affect the musculoskeletal system and joints.  The examiner stated these conditions do not affect the gastrointestinal system and do not cause gastrointestinal disorders, nor do they have impact on natural course of gastrointestinal disorders.  The examiner noted that musculoskeletal and joint disorders are not related to gastrointestinal disorders, because they have different pathophysiology.  

Regarding hypertension, the examiner noted hypertension affects the vascular system, does not affect the gastrointestinal system, and does not cause or aggravate gastric cancer status post Billroth II surgery, resolved, with residual scar, gastro- esophageal reflux disease, or GI polyp.  

The examiner also stated the GI disorders were not caused or aggravated by service connected benign prostatic hypertrophy with microscopic hematuria and urinary frequency or impotence, because these conditions affect the urinary tract and male reproduction systems and not the gastrointestinal system.  

Regarding tinnitus or bilateral hearing loss the examiner opined they affect the ears; they do not affect the gastrointestinal system, and do not cause or aggravate gastrointestinal disorders, and do not have impact on the natural course of gastrointestinal disorders.  

Lastly, the examiner opined that right knee scar, tinea pedis of the feet, and tinea cruris are skin conditions that do not affect the gastrointestinal system and do not cause or aggravate gastrointestinal disorders.  Based on this fact, the examiner opined that it is less likely than not that gastric cancer, gastroesophageal reflux disease and GI polyp are caused or aggravated by service connected right knee scar, tinea pedis of the feet, or tinea cruris.

Next, when asked whether it is at least as likely as not that any of the GI disorders diagnosed during the appeal period are due to, or caused or aggravated by the medication taken for one of the Veteran's service-connected disabilities the examiner opined that none of the GI conditions was caused by the medication taken for one of the Veteran's service-connected disabilities based on review of all outpatient medications prescribed to the Veteran through Veterans Affairs starting on November 15, 2001.  The examiner conducted a literature search using "Epocrates" (a Drug Reference) and using the name of the drug and reviewing adverse reactions.  The examiner stated that according to Epocrates, none of this medication causes gastric cancer, gastroesophageal reflux disease, or benign polyp of gastrointestinal tract.  Further the examiner stated there is no data indicating that any of the Veteran's medications have had impact on the natural course of any gastrointestinal disorder including gastric cancer, gastroesophageal reflux disease and benign polyp of gastrointestinal tract.  Based on this fact, the examiner opined that it is less likely than not that any of the GI disorders diagnosed during the appeal period is caused by or aggravated beyond the natural progress by medication taken for one of the service-connected disabilities.

Regarding Hickson element (1), a current disability, the Veteran during the appeal period has had gastrointestinal disorders in the form of GERD/hiatal hernia, benign polyps, and status-post stomach cancer during the appeal period.  See August 2014 VA examination.  Even though the Veteran no longer has his benign polyp, it was present during the course of the appeal and he is not precluded from seeking service connection for the condition.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Hickson element (1) is accordingly met for the claim.

With regard to Hickson element (2), in-service incurrence of disease or injury, the Board notes that the Veteran's service treatment records show that in 1983 there was a notation of gastroenteritis, probably due to diet.  Furthermore, the Veteran noted indigestion in his December 1991 examination in service prior to retirement.  Hickson element (2) is therefore met.

Turning to crucial Hickson element (3), regarding direct service connection, the August 2014 examiner wrote in the examination and the addendum opinion that the Veteran's current gastrointestinal disorders including status post stomach cancer, GERD/hiatal hernia, and benign polyps were less likely than not related to active duty service.  Regarding GERD/hiatal hernia and the polyps, the examiner noted that review of separation examination in service in 1991 at the time of retirement indicated frequent indigestion but that Veteran had an upper GI test that was negative.  No evidence of polyps or GERD/hiatal hernia was noted on the upper GI series.  Review of medical records indicated that the Veteran was not diagnosed with GERD or a hiatal hernia until February 2009 and the polyps until August 2010.  Regarding cancer, the examiner also noted the lack of any findings of cancer in service, including from the upper GI testing.  The examiner also opined that the gastroenteritis that the Veteran experienced in service in 1983 did not constitute a continuity of symptomology of either cancer or a gastric ulcer that first was diagnosed in 1995.  In doing so the examiner considered the Veteran's claims of continuity of symptomology and that he had continuous gastric problems, in the form of stomach pain, since the 1983 incident in service, but found it significant that cancer and an ulcer were not shown on testing conducted in service.  

Next, regarding secondary service connection, the examiner opined that the Veteran's claimed gastrointestinal disorders were not due to or aggravated by the Veteran's service-connected disabilities.

Finally, the examiner also noted the Veteran's medicine for his various service-connected conditions, do not cause or aggravate his claimed gastrointestinal disorder, because they are not known to have an adverse reaction on the gastrointestinal system according to medical literature.  

The Board acknowledges the Veteran's contentions that he has had stomach pain and gastritis continuously since service.  To the extent that the Veteran himself, or his representative contend that a medical relationship exists between his current gastrointestinal disorders and his gastroenteritis in service in service, or that he experienced symptoms after service, the Board acknowledges that he is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That said, in weighing the evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran's current disability is related to service.  The August 2014 VA opinion, along with the November 2014 addendum are considered probative and carry significant weight as they are based upon a complete review of the Veteran's history, service treatment records, and medical records.  See Barr, supra; Prejean v. West, 13 Vet. App. 444, 448-9 (2000). The Veteran's statements that he has a current disability that is related to his symptoms in service are outweighed by the VA opinions which state that the Veteran's GERD, hiatal hernia, cancer in 1995, and benign polyps are not related to service, or due to or aggravated by the Veteran's other service-connected disabilities and related medications.  The examiner found it significant that upper GI testing in service was negative for cancer, GERD, a hiatal hernia or a polyp.  

The Board has considered whether, with respect to cancer and the ulcer in 1995 containing the Veteran's cancer, continuity of symptomatology is shown.  However, the examiner has opined that the Veteran did not have cancer or an ulcer in service.  The examiner noted, and the service treatment records reflect, that testing prior to discharge from service was normal.  Accordingly, there was not a combination of manifestations sufficient to identify the disease entities in service.  See 38 C.F.R. § 3.303(b)(2014).  Accordingly, current statements that the Veteran's gastroenteritis and indigestion represented cancer during service that continued until 1995 when it was diagnosed are outweighed by the separation examination report and the examiner's medical opinion.  Therefore, Hickson element (3), nexus, has not been satisfied, and the claim fails on this basis.

In addition, the evidence does not show that cancer and a peptic ulcer manifested to a compensable degree within one year of discharge from service.  Instead, they were first shown by the evidence several years after discharge from service.

The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit-of-the-doubt rule does not apply.  The 2014 examiner's opinions are entitled to significant probative weight as they were based on review of the history, an examination and as a rationale was provided for the opinions.  There is no competent evidence to the contrary.  The Veteran as a lay person is not competent to provide an etiological opinion linking GERD/hiatal hernia, a polyp or gastric cancer to service as such is beyond the capability of a lay person to observe and requires medical expertise.  He is also not competent to opine that the claimed disorders are due to or aggravated by service-connected disorders, including the medication taken therefore, as such is also beyond the capability of a lay person to observe and requires medical expertise.  Accordingly, the Veteran's claim of entitlement to service connection for a gastrointestinal disorder must be denied on presumptive, direct, and secondary bases.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for a gastrointestinal disorder is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


